DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 7/27/2021.
Claim 2 has been canceled.  Claims 1 and 3-5 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2001/0001384 A1)  in view of Hartlep (US 2007/0138600 A1).
Re claim 1, Arai discloses a method for manufacturing (col. 1 line 27) a chuck pin (¶ [0074] pins 8; see also ¶ [0010]-[0011] pins 28) supporting a side of a substrate (¶ [0073]-[0075]), the method comprising: forming, using chemical vapor deposition (CVD) a first coating film provided as a silicon carbide material on a surface of a body (¶ [0074] SiC base material coated with SiC, RE CVD see ¶ [0012]-[0013] SiC thin film formed by CVD).
Arai does not disclose the forming a second coating film provided as a fluoride coating on a surface of the first coating film.  However, Hartlep discloses it is known in the art of wafer processing device coatings (abstract) to provide a second coating film provided as a fluoride coating (¶ [0018] coating of fluoropolymer) on a surface of a first coating film of SiC (¶ [0022], [0024] hard layer that can be made of silicon carbide…is provided under the fluoropolymer coating).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of manufacturing of Arai to further include a second coating film as a fluoride coating, as 
Re claim 3, Regarding “forming a covalent bond”, although the prior art does not explicitly disclose the fluoride coating film is formed by forming a covalent bond between the fluoride and the surface of the first coating film.  However, where the structure and method of coating layers (i.e. SiC film and fluoride film) are identical to that claimed by Applicant, it is expected that there be at least some covalent bonding between the two layers.  See MPEP 2112(V). To any extent, the covalency of the bond nature is not clear, it would have been obvious to employ a suitable selection of bonding process to provide a covalent bond to ensure good adhesion and wear capabilities.
Re claim 4, Hartlep further discloses forming a defect on the surface of the first coating film before forming the fluoride coating film (¶ [0022], [0024] rough surface with peaks and valleys satisfies a “defect” on a smooth layer).
Claim 5 is rejected under 35 U.S.C. 102/103 as being Arai in view of Hartlep, as applied above, and further in view of Witsch (US US7462387 B2).
Re claim 5,
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Arai/Hartlep to further include acid or alkaline treating, in order to increase adhesion between coating layers.

Response to Arguments
Applicant’s arguments filed 7/27/2021, with respect to the rejections of claims 1-2 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Specifically, Isato teaches a fluoride coating on a sintered silicon carbide material AND a prior art embodiment of a silicon carbide CVD coating, but does not directly suggest or motivate the combination of Isato’s fluoride coating with the prior art silicon carbide CVD coating.  That is, there is insufficient teaching for a 102.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown above.
Examiner notes there is an argument for applying Isato as a single reference 103 with the background art description, in that the base material is the same SiC and the benefits are historically known (easier shaping and increased corrosion resistance of a CVD non-porous SiC layer, whereas sintered is porous).  The suggestion that CVD is “expensive” does not constitute a teaching away where cost is not a factor.  However, this point is moot in view of the explicit rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue (US 6,001,180 A)  note SiC CVD film on SiC holder with support protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711